Citation Nr: 0504807	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1957 to May 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
compensable rating for bilateral hearing loss.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required by him.


REMAND

Additional development is needed prior to further disposition 
of this claim.

Service connection and a zero percent rating have been in 
effect since June 1977.  The veteran contends that his 
bilateral hearing loss is more severe than currently 
evaluated.  In order to assess this claim, the Board is of 
the opinion that a VA examination would be helpful in 
reconciling differing assessments of the veteran's hearing 
loss.  

Hearing loss is evaluated by mechanical application of a grid 
diagram involving average puretone thresholds and speech 
discrimination results.  The currently applicable rating 
criteria provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC or "CNC"), and based upon a combination of 
the percent of speech discrimination and the pure tone 
threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85 (2004).  

There are significant and clear differences among various 
examinations the veteran underwent in March and September of 
2002 and in late 2003.  In this regard, it is unclear whether 
the CNC word list was used by the private audiologist, as is 
required by regulation.  See 38 C.F.R. § 4.85 (2004).  In 
light of these differences, and to assure uniformity in the 
measurements of the veteran's bilateral hearing loss, a 
remand is needed.

In addition, the results of a late 2003 private audiometric 
examination, attached to a letter from a private audiologist 
that the RO received in December 2003, are somewhat difficult 
to interpret.  The results may indicate that the hearing loss 
has worsened. 

This case will be REMANDED to the RO, via the AMC, for the 
following actions:

1.  The RO should schedule the veteran 
for an examination to determine the 
severity of his bilateral hearing loss.  
The claims folder should be provided to 
the examiner.

2.  The RO should then readjudicate the 
claim for a compensable rating for 
bilateral hearing loss.  If its action 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim should be 
afforded expeditious treatment, and the Board would like to 
thank the RO in advance for its timely assistance in this 
matter.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




